Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1-8 of E. Gudilin et al., US 16/475,017 (Dec. 18, 2017) are pending and in condition for allowance.  

Election/Restrictions 

Applicant previously elected Group (I) (pending claims 1-8), without traverse in the Reply to Restriction Requirement filed on October 8, 2021.  Claims to the non-elected inventions of Groups (II) and (III) are cancelled by Applicant.  The provisional election of species requirement is hereby withdrawn.  

Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claims 1-8 under 35 U.S.C. 112(b) as indefinite on the grounds that the claim 1 recitation of “AB-nB2” is unclear with respect to the meaning of “B2” is withdrawn in view of Applicant’s amendment.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Claims 1, 3-14, and 19 are free of the art of record and meet the requirements of § 112.  

In the art, perovskites are generally referred to as materials with the formula ABX3 having the crystalline arrangement of CaTiO3.  J. Attfield et al., 44 Dalton Transactions, 10541-10542 (2015) (“Attfield”).  The art discloses a number of methods for preparation of perovskites, including vapor phase deposition and solution processing.  Y. Zhao et al., The Journal of Physical Chemistry Letters, 4175-4186 (2014) (“Zhao”) (see Zhao at page 4176, col. 1).  A number of perovskite preparation methods have been reported involving a one-step solution processing of a perovskite precursor solution on a substrate followed by solvent removal/evaporation.  Zhao at page 4177, col. 1.  For example, Singh reports that formamidinium/methylammonium (FA/MA) perovskite films were spin coated from a precursor solution containing formamidinium iodide (FAI) (1 m), PbI2 (1.1 m), methylammonium bromide (MABr) (0.2 m), and PbBr2 (0.2 m) in anhydrous DMF:DMSO.   T. Singh et al., Advanced Energy Materials, (Sep. 14, 2017) (“Singh”) (see page 8 or 9, col. 1).  In another example, McMeekin reports perovskite formation by spin coating a perovskite precursor solution of formamidinium iodide, CsI, PbBr2 and PbI2 in DMF.  D. McMeekin et al., 351 Science, 151-155 (2016) (“McMeekin”) (see supplementary page 2).  See also US 2018/0351123 (2018) ( at page 10, [0216]-[0219]).  In a somewhat different procedure, W. Yang et al., 348 Science, 1234-1237 (2015) (“Yang”) reports a method where a PbI2 (DMSO) layer is treated with formamidinium iodide/methylammonium bromide (FAI (MABr)) solution.  Yang at page 1236, cols 2-3.  

Claims 1-8 are free of the art of record.  The claims are directed to mixing a composition that comprises AB-nB2 with a reagent that comprises component D to yield a perovskite of formula ADB3.  Component D is the perovskite metal component.  B2 is an elemental halogen selected group consisting of Cl2, Br2, and I2, or a mixture thereof.  Specification at page 4.  The specification teaches that the claimed method is advantageous because is permits perovskite preparation without the use of a solvent (although this is not a limitation of the claims).  Specification at page 3.  The art of record discussed above does not teach or suggest perovskite formation by mixing a reagent AB-B2 (wherein the reagent AB-B2 is a mixture of/ comprises both an elemental halogen (i.e., B2) and AB (wherein A is CH3NH3+, (NH2)2CH+, C(NH2)3+, or Cs+ and B is Cl-, Br-, or I-) with the metallic component of the perovskite (i.e. claim 1 variable D).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622